Citation Nr: 0801242	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment rendered at a private facility on April 7, 
2005.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.

A hearing was scheduled to take place at the Board in August 
2006; however, the veteran did not report for that hearing 
and did not request that it be rescheduled.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for the expenses that she 
incurred for her care at a non-VA medical facility in April 
2005.  She asserts that she developed pain in her jaw, chest 
and left arm, and felt that she was in need of emergency 
medical treatment because she might be having a heart attack.  
She states that she contacted a VA facility, but was advised 
that they were closing and that she should seek care 
immediately at a private emergency room.

The evidence which is currently of record includes private 
medical records from the Florida Hospital dated April 7, 
2005, which indicate that the veteran was seen by an 
emergency physician for complaints of constant upper chest 
and left upper extremity pain.  Following evaluation, the 
diagnosis was pleurisy.  One record indicates that the pain 
was mild, while another record of the same date indicates 
that the pain was severe.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  The veteran's treatment at the non-VA facility was 
not authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) 
and 38 C.F.R. § 17.120 (quoted below), the VA may reimburse 
veterans for unauthorized medical expenses incurred in non-VA 
facilities where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
        (4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  

In addition, the reimbursement for emergency medical 
treatment for a nonservice-connected disorder which is not 
aggravating a service-connected disability is subject to a 
separate set of requirements.  Under 38 C.F.R. § 17.1002 
(Substantive conditions for payment or reimbursement) payment 
or reimbursement under 38 U.S.C. 1725 for emergency services 
may be made only if all of the following conditions are met: 
(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public; 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part); 
(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized); 
(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment; 
(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment); 
(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and 
(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725). 

The statement of the case indicates that the veteran has not 
established service connection for any disability.  
Therefore, the claim can only be considered under 38 C.F.R. 
§ 17.1002

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

In reviewing the file, the Board notes that the VA did not 
provide a letter to the appellant discussing what evidence is 
required to substantiate the claim and which portion of any 
necessary information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  A remand is required for 
the purpose of providing such notice.  

The Board also finds that the evidence which has been 
developed is insufficient to allow full consideration of the 
claim.  In this regard, the Board notes that there is no 
objective information regarding whether a VA facility was 
available to treat the appellant.  In addition, there is no 
confirmation by the VA medical system regarding whether or 
not the appellant was enrolled in the VA medical treatment 
system at the time she sought treatment at the private 
facility, and had received medical services within the 24 
month period preceding the private treatment.  Finally, the 
Board notes that, in light of the appellant's contention that 
she contacted a VA medical facility prior to seeking 
treatment at a private medical facility, efforts should be 
made to obtain any report of contact which may have been 
prepared at the VA facility.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the VAMC 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant. 

2.  The VAMC should develop additional 
evidence, to include obtaining 
information regarding whether a VA 
medical facility was available, with 
specific information regarding whether 
such a facility was open at the time the 
appellant was treated at a private 
facility, as well as the distance the 
appellant would have had to travel to 
obtain treatment at a VA facility.  The 
VAMC should also obtain verification that 
the appellant was enrolled in a VA 
medical treatment program at the time she 
sought treatment at the private facility, 
and whether she had received treatment 
during the 24 months preceding her 
private treatment.  Finally, the VAMC 
should attempt to obtain a copy of any 
report of contact made at the time the 
appellant reportedly telephone the VA 
clinic prior to seeking treatment at a 
private medical facility.  

3.  The VAMC should next review the 
relevant evidence, and readjudicate the 
claim seeking reimbursement.  

4.  If the benefit sought is not granted, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided an opportunity to respond.  This 
supplemental statement of the case must 
reflect citations to the relevant 
portions of 38 C.F.R. § 17.120 and 
§ 17.1002.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



